Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 25, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141868                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  GET BACK UP, INC. and WILLIAM TAYLOR,                                                                    Brian K. Zahra,
                                                                                                                      Justices
           Petitioners-Appellants,
  v                                                                 SC: 141868
                                                                    COA: 299190
                                                                    Wayne CC: 08-107348-AA
  DETROIT BOARD OF ZONING APPEALS,
           Respondent-Appellee,
  and
  RUSSELL WOODS SULLIVAN AREA
  ASSOCIATION,
             Intervenor-Appellee.
  _________________________________________/

          On order of the Court, the application for leave to appeal the July 29, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 25, 2011                      _________________________________________
           d0418                                                               Clerk